Exhibit 10.2
DIRECTOR RECUSAL AGREEMENT
     This Director Recusal Agreement (this “Agreement”) is dated as of the 16th
day of January, 2009, and is made by and between Lime Energy Co., a Delaware
corporation (the “Company”), and Richard P. Kiphart (“Kiphart”).
W I T N E S S E T H:
     WHEREAS, pursuant to a Certificate of Designations filed on November 14,
2008 (the “Certificate”), the Company has an authorized class of $0.01 par value
Series A-1 Convertible Preferred Stock (the “Preferred Stock”).
     WHEREAS, the Company has the option to redeem the Preferred Stock at any
time pursuant to Section 5 of the Certificate.
     WHEREAS, Kiphart is a director and common stockholder of the Company, and
also holds shares of the Preferred Stock which he purchased pursuant to that
certain Preferred Stock Purchase Agreement dated as of November 14, 2008. (The
shares of Preferred Stock owned by Kiphart are hereafter referred to as the
“Kiphart Shares.”)
     WHEREAS, the parties desire to set forth certain understandings between
themselves relating to the Kiphart Shares, all as more fully described herein;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the parties hereby agrees as follows:
     1. Recusal on Redemption Votes. Kiphart hereby agrees to recuse himself
from any vote of the Board of Directors, or any committee thereof charged with
acting for the Board of Directors, with respect to a redemption or repurchase of
the Preferred Stock by the Company, whether pursuant to the Certificate or
otherwise.
     2. No Effect on Quorum. The recusal set forth in Section 1 shall have no
effect on the counting of members present for purposes of a quorum of the Board
of Directors, and Kiphart’s attendance at any meeting shall be counted for such
purpose.
     3. No Effect on Voting Rights. Nothing set forth in this Agreement shall be
deemed to limit Kiphart’s voting rights with respect to the Kiphart Shares or
any other shares of Company stock held by him.
     4. Termination of Agreement. This Agreement shall terminate and be of no
further force and effect at such point as Kiphart no longer beneficially owns
any shares of Preferred Stock, or Kiphart no longer serves as a director of the
Company, whichever is earlier.
     5. Arbitration. In the event of any and all disagreements and controversies
arising from this Agreement, such disagreements and controversies shall be
subject to binding arbitration as arbitrated in accordance with the then current
Commercial Arbitration Rules of the American Arbitration Association in Chicago,
Illinois before one neutral arbitrator. Either party may apply to the arbitrator
seeking injunctive relief until the arbitration award is rendered or the
controversy is otherwise resolved. Without waiving any remedy under this
Agreement, either

 



--------------------------------------------------------------------------------



 



party may also seek from any court having jurisdiction any interim or
provisional relief that is necessary to protect the rights or property of that
party, pending the establishment of the arbitral tribunal (or pending the
arbitral tribunal’s determination of the merits of the controversy). In the
event of any such disagreement or controversy, neither party shall directly or
indirectly reveal, report, publish or disclose any information relating to such
disagreement or controversy to any person, firm or corporation not expressly
authorized by the other party to receive such information or use such
information or assist any other person in doing so, except to comply with actual
legal obligations of such party, or unless such disclosure is directly related
to an arbitration proceeding as provided herein, including, but not limited to,
the prosecution or defense of any claim in such arbitration. The costs and
expenses of the arbitration (excluding attorneys’ fees) shall be paid by the
non-prevailing party or as determined by the arbitrator.
     6. Miscellaneous.

  a.   All of the WHEREAS clauses and other recitals at the beginning of this
Agreement are hereby incorporated into and made part of this Agreement.     b.  
This Agreement is personal to Kiphart. This Agreement shall be binding upon, and
shall inure solely to the benefit of, each of the parties hereto, and the
successors and assigns of the Company, and no other person shall acquire or have
any right under or by virtue of this Agreement. Kiphart shall not assign his
rights or obligations under this Agreement.     c.   This Agreement may be
amended only by written execution by all parties. No waiver of any provision of
this Agreement shall in any event be effective unless the same shall be in
writing and acknowledged by the party against whom enforcement is sought, and
then any such waiver shall be effective only in the specific instance and for
the specific purpose for which given.     d.   The descriptive headings of the
several sections and paragraphs of this Agreement are inserted for convenience
only and do not constitute a part of this Agreement.     e.   All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Illinois.     f.   Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

-2-



--------------------------------------------------------------------------------



 



  g.   This Agreement may be executed in one or more counterparts, all of which
shall be deemed but one and the same agreement and each of which shall be deemed
an original. Delivery by facsimile of an executed counterpart of this Agreement
shall be effective as an original executed counterpart hereof and shall be
deemed a representation that an original executed counterpart hereof will be
delivered.     h.   THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT.     i.   ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE AND EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
day and year first above written.

            COMPANY:

Lime Energy Co.
      By:   /s/ Jeffrey R. Mistarz         Jeffrey R. Mistarz        Executive
Vice President and CFO        KIPHART:
      /s/ Richard P. Kiphart                 Richard P. Kiphart           

-4-